Case 3:18-cv-01250-SMY-RJD Document 32 Filed 07/03/19 Page 1 of 3 Page ID #72



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                  BENTON DIVISION

  John Doe,

                 Plaintiff,
                                                            Case No. 18-cv-01250
    v.                                                      Hon. Staci M. Yandle

  Correctional Officer Bates,

                 Defendant.


                    PLAINTIFF’S MOTION TO CONTINUE DEADLINE
                    FOR SUBMISSION OF SETTLEMENT STATEMENT

         Plaintiff, John Doe, by his attorneys, requests leave to continue the July 3, 2019 deadline

 for the filing of a settlement statement. In support of his motion, Plaintiff states as follows:

         1.     On June 7, 2019, this Court ordered that a settlement conference in this case be

 held on July 10, 2019, and that the parties submit settlement statements for the conference on

 July 3, 2019. (See ECF 30.)

         2.     On July 2, 2019, Plaintiff’s counsel was contacted by defense counsel. Defense

 counsel to request consent to a motion to continue the July 10, 2019 settlement conference.

 Defense counsel explained that she was leaving the Attorney General’s Office, that new

 counsel had not yet been assigned to this case, and that whatever new counsel was selected

 would need time to review the case file and understand the facts of the case—thus, participating

 in a settlement conference by July 10 would be impossible. Because a settlement conference

 with unprepared counsel would likely be fruitless, Plaintiff’s counsel did not object to the filing

 of a continuance motion.




                                                   1
Case 3:18-cv-01250-SMY-RJD Document 32 Filed 07/03/19 Page 2 of 3 Page ID #73



        3.      Following defense counsel’s call to Plaintiff’s counsel, Defendant filed an

 unopposed motion to continue the July 10, 2019 settlement conference. (See ECF 31.)

        4.      In light of the continuance motion, Plaintiff respectfully submits that the July 3,

 2019 deadline for the filing of settlement statement should be continued as well. Specifically,

 discovery remains ongoing in this case, and among other things Plaintiff’s counsel expects that

 records from outside medical providers relating to this incident will be produced shortly. Any

 such additional information will likely be relevant to settlement, and should be included in

 whatever settlement statement is presented to the Court. As such, any settlement statement

 filed now will likely need to be revised later, as the new settlement date approaches.

        5.      Plaintiff therefore respectfully requests that, in light of the Defendant’s motion

 to continue the July 10, 2019 settlement conference, the Court also continue the July 3, 2019

 deadline for submission of settlement statements by the parties. Plaintiff further requests that

 any revised deadline for the submission of settlement statements be a commensurate period

 (i.e., seven days) in advance of any new deadline set for the settlement conference.

        WHEREFORE, Plaintiff requests that the July 3, 2019 deadline for the submission of

 settlement statements be continued.

                                                        By:
  Dated: July 3, 2019
                                                        /s/ Stephen H. Weil    .
                                                        Stephen H. Weil

  Louis J. Meyer (louismeyer@meyerkiss.com)             Stephen H. Weil (steve@weilchardon.com)
  Meyer & Kiss, LLC                                     Weil & Chardon LLC
  311 West Stratford Drive                              333 S. Wabash Ave.
  Peoria, IL 61614                                      Suite 2700
  309-713-3751                                          Chicago, IL 60604
                                                        312-585-7404

                                                        Attorneys for Plaintiff John Doe



                                                  2
Case 3:18-cv-01250-SMY-RJD Document 32 Filed 07/03/19 Page 3 of 3 Page ID #74



                                  CERTIFICATE OF SERVICE
         I hereby certify that on July 3, 2019, a true and correct copy of the foregoing was filed
 electronically. Notice of this filing was sent by operation of the Court’s ECF electronic filing
 system to all parties indicated on the electronic filing receipt. Parties may access this filing
 through the Court’s electronic filing system.


                                                       /s/ Stephen Weil
